COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  RICKY NATHANIEL WASHINGTON,                     §             No. 08-20-00150-CR

                                Appellant,        §                Appeal from the

  v.                                              §               27th District Court

  THE STATE OF TEXAS,                             §             of Bell County, Texas

                                Appellee.         §                  (TC# 76481)


                                       JUDGMENT

       The Court has considered this cause on Appellant’s Motion to Dismiss Appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore grant

Appellant’s motion to dismiss and dismiss the appeal. We further order this decision be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF SEPTEMBER, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.